UNIFY CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On June 29, 2010, Unify Corporation (‘Unify”) acquired Strategic Office Solutions, Inc., a California corporation (“Daegis”), by merging a newly-formed, wholly-owned subsidiary of Unify with and into Daegis (the “Merger”) pursuant to the Agreement and Plan of Merger by and among Unify, Unify Acquisition Corp., Daegis, and the shareholders of Daegis (the “Merger Agreement”). Pursuant to the Merger Agreement, each outstanding share of Daegis common stock was automatically converted into the right to receive its pro rata share of $24.0 million in cash, 2,085,714 shares of Unify common stock and $6.2 million in convertible promissory notes. To finance the cash portion of the purchase price for Daegis, Unify entered into a $30.0 million senior credit agreement between Unify and Hercules Technology II, L.P. (“Hercules”). In connection with the Hercules credit agreement, Unify issued Hercules a warrant to purchase 718,860 shares of Unify common stock. The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects of the acquisition of Daegis on Unify’s consolidated financial statements. Such pro forma financial statements are based upon historical financial statements and notes thereto of Unify and Daegis. These unaudited pro forma condensed combined financial statements should be read in conjunction with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Unify’s Annual Report on Form 10-K, Unify’s historical financial statements and accompanying notes appearing in its historical period SEC filings including Forms 10-K and 10-Q, and the historical financial statements and accompanying notes of Daegis (contained elsewhere in this Current Report on Form 8-K). The financial statements of Daegis and Unify have been prepared in conformity with the accounting principles generally accepted in the United States of America (US GAAP). The unaudited pro forma condensed combined balance sheet as of April 30, 2010 gives pro forma effect to the Merger and related events as if they had been consummated on April 30, 2010. The unaudited pro forma condensed combined statement of operations for the year ended April 30, 2010 gives pro forma effect to the Merger and related events as if they had been consummated on May 1, 2009, the beginning of Unify’s 2010 fiscal year. The unaudited pro forma financial statements are presented for informational purposes only and are not intended to represent or be indicative of the financial position or results of operations that would have been achieved if the Merger had been completed as of the dates indicated, and should not be taken as representative of future consolidated results of operations or financial position of Unify. Preparation of the unaudited pro forma financial statements for all periods presented required management to make certain judgments and estimates to determine the pro forma adjustments such as purchase accounting adjustments, which include, among others, amortization charges from acquired intangible assets and adjustments to interest expense. In addition, with respect to the unaudited pro forma condensed combined balance sheet at April 30, 2010, management estimated the fair value of Daegis’ assets acquired and liabilities assumed as of April 30, 2010, based on the preliminary purchase price allocation performed as of the June 29, 2010 Merger Agreement signing date. A final determination of fair values relating to the Merger may differ materially from preliminary estimates and will include management’s final valuation of the fair value of assets acquired and liabilities assumed. This final valuation will be based on the actual net tangible and intangible assets of Daegis that existed as of the date of the completion of the Merger. The final valuation may materially change the allocation of the purchase price, which could materially affect the fair values assigned to the assets and liabilities, and could result in a material change to the unaudited pro forma condensed combined financial statements. The unaudited pro forma information does not reflect cost savings, operating synergies or revenue enhancements expected to result from the Merger or the costs to achieve these cost savings, operating synergies and revenue enhancements. UNIFY CORPORATION Unaudited Pro Forma Condensed Combined Balance Sheet As of April 30, 2010 Unify Daegis April 30, April 30, Pro Forma Pro Forma 2010 2010 Combined Adjustments Combined ASSETS (In thousands) Current assets: Cash and cash equivalents $ 3,055 $ 3,751 $ 6,806 $ 741 A $ 7,547 Accounts receivable, net 6,194 5,318 11,512 11,512 Prepaid expenses and other current assets 493 500 993 993 Total current assets 9,742 9,569 19,311 741 20,052 Property and equipment, net 350 1,894 2,244 2,244 Goodwill 15,835 - 15,835 16,505 B 32,340 Intangibles, net 8,613 - 8,613 14,700 C 23,313 Other assets, net 228 136 364 991 D 1,355 Total assets $ 34,768 $ 11,599 $ 46,367 $ 32,937 $ 79,304 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 380 $ 512 $ 892 $ 3,319 E $ 4,211 Current portion of long term debt 1,397 - 1,397 (168 ) F 1,229 Accrued compensation and related expenses 1,308 954 2,262 2,262 Other accrued liabilities 2,349 68 2,417 2,417 Deferred revenue 9,733 - 9,733 9,733 Total current liabilities 15,167 1,534 16,701 3,151 19,852 Long term debt, net of current portion 12 - 12 31,434 G 31,446 Deferred tax liabilities, net 557 - 557 557 Other long term liabilities 636 534 1,170 1,170 Commitments and contingencies - Stockholders’ equity: Common stock 10 310 320 (308 ) H 12 Additional paid-in capital 80,312 1,154 81,466 8,227 I 89,693 Accumulated other comprehensive income 383 - 383 - 383 (Accumulated deficit) retained earnings (62,309 ) 8,067 (54,242 ) (9,567 ) J (63,809 ) Total stockholders’ equity 18,396 9,531 27,927 (1,648 ) 26,279 Total liabilities and stockholders’ equity $ 34,768 $ 11,599 $ 46,367 $ 32,937 $ 79,304 See accompanying footnotes to Unaudited Pro Forma Condensed Combined Financial Statements. UNIFY CORPORATION Unaudited Pro Forma Condensed Combined Statement of Operations
